Citation Nr: 1040465	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-25 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The appellant served on active duty from December 1980 to May 
1981, from August 1990 to August 1991, and from November 2001 to 
June 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted entitlement to service connection for 
lumbar strain and assigned a 10 percent disability rating.  Since 
this increase did not constitute a full grants of the benefits 
sought, the increased rating issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional development must be accomplished 
prior to the adjudication of the appellant's claim.

In October 2010, the appellant's representative submitted a 
motion for remand for a Travel Board hearing.  As such, this 
claim must be remanded.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the RO to 
schedule the appellant for a Board hearing 
before a travelling Veterans Law Judge.  
After the hearing has been held, the case 
should be returned directly to the Board 
for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


